Citation Nr: 1143822	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for acne conglobata of the neck and upper to mid-back, to include any associated scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, increasing the Veteran's disability evaluation to 10 percent as of June 19, 2008.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected skin condition of the neck and back.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA examination for his skin condition in August 2008.  According to the examination report, the Veteran suffered from acne of the neck and upper back that resulted in superficial comedones, papules, pustules and cysts.  This condition was noted to affect less than 40 percent of the Veteran's face and neck as well as less than 40 percent of his upper back.  The Veteran was also noted to have small scars from previous acne flares on the upper back and neck that were superficial and covered less than 5 percent of the total body.  

The Veteran subsequently offered testimony in support of his claim in May 2011.  During this hearing, the Veteran did not allege a worsening in his skin condition, but instead suggested that it was about the same as it was at the time of his 2008 VA examination.  However, the Board notes that the Veteran also testified that his medication was increased since his last examination due to a change in the severity of his condition.  This tends to suggest that there has in fact been a change in the Veteran's disability since his last evaluation.  The Veteran also testified to a "deep" cyst.  It is unclear if this meets VA's definition of "deep," which is a scar associated with underlying soft tissue damage.  See 38 C.F.R. § 7801 Note (1).  However, if that is the case, this too could demonstrate a worsening in the Veteran's disability.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

In addition, the Veteran testified to having "a lot of scarring" of the back.  He also described a very deep cyst that could not be treated because it would be very painful.  A review of his August 2008 VA examination reveals little information about his scarring, aside from noting it to be superficial and covering less than 5 percent of his entire body.  However, no information was provided as to whether these scars were unstable or painful, or, whether they covered an area in excess of 144 square inches or greater or resulted in limitation of motion of the affected part.  (The Board notes that since the Veteran's claim was received in June 2008, he is to be rated under the rating criteria for scarring that existed prior to October 23, 2008, as the amended regulations only apply to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of the skin with an appropriate specialist(s) to determine the current level of severity of his service-connected acne.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  Upon examination, the examiner is asked to perform all necessary tests and studies, and outline in detail all symptomatology associated with the Veteran's acne of the neck and back.  

The examiner should also specifically discuss the percentage of the Veteran's face and neck affected by his acne, indicating whether 40 percent or more of this area is affected by the acne.  

Regarding the Veteran's scarring of the neck only, the examiner should indicate whether any of the following characteristics are present:

(a) scar of 5 or more inches (13 or more cm.) in length; 

b) scar of at least one-quarter inch (0.6 cm.) wide at widest part; 

c) surface contour of scar is elevated or depressed on palpation;

   d) scar is adherent to underlying tissue;
   
e) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

f) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

g) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.);

h) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Regarding the scarring of the Veteran's back, the examiner should indicate whether any of the following characteristics are present:  

(a) Is there scarring that is deep or causes limitation of motion?  If so, the examiner should indicate the area (in square inches (in) or centimeters (cm)) affected.  
   
(b) If the Veteran's scarring is deemed to be superficial, the examiner should indicate whether 144 square in (929 square cm) or more is affected.  
   
(c) Are any of the Veteran's scars unstable (frequently losing the skin over the covering of the scar)?  
   
(d) Are any of the Veteran's scars painful upon examination?  
   
(e) Do any of the Veteran's scars result in other limitation of function of the back?  
   
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The Appeals Management Center (AMC) should consider whether the Veteran is entitled to separate disability evaluations for his acne and any associated scarring.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



